Citation Nr: 1242507	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to November 1971, to include service in the Republic of Vietnam and his decorations include the Purple Heart Medal.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating action by the Department of Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  During the pendency of the appeal, the Veteran relocated to the State of Washington and the Seattle RO properly has jurisdiction over this matter.

In March 2010, the Veteran testified at a Board hearing at his local RO before the undersigned Veterans Law Judge and a transcript of the proceeding has been associated with the claims folder.  

The Board previously remanded this matter in August 2010 and February 2012.  

The Board notes that a September 2012 Supplemental Statement of the Case (SSOC) utilized an improper mailing address for the Veteran and the determination was returned as being undeliverable; however the SSOC was received by his representative and a subsequent October 2012 SSOC was properly mailed.  Thus, any due process errors have been rendered harmless.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The February 2012 Board remand instructed the AMC/RO to obtain all outstanding Vet Center psychiatric treatment records, generated from January 2004 and November 2004 and since January 2005, to notify the Veteran in the event the Vet Center failed to reply and to provide him an opportunity to submit such records.  The AMC/RO has not fully or substantially complied with these instructions.  The record does not reflect any attempt to obtain the records from the Vet Center, and no such records are associated with the claims folder or the Virtual VA system.  Moreover, if the Vet Center failed to respond to any records request, the record does not suggest the Veteran was notified and allowed to submit records in his possession.  In light of the foregoing, the Board is without discretion and must again remand the appeal to allow the AMC/RO to comply with the instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran has right to VA compliance with terms of Board remand order).

Further, the April 2012 VA examination, provided in connection with the February 2012 remand, is inadequate for rating purposes.  The examiner suggests cognitive symptomatology/impairment may impact the Veteran's employability but does not associate or disassociate such symptoms from his service-connected psychiatric condition or express a clear opinion whether these symptoms would render him unemployable.  What is more, the examiner states she does not have "adequate knowledge or expertise in this area to offer an opinion as to the origin of [the Veteran's] cognitive difficulties."  "Discussion," VA Examination Rpt., April 9, 2012.  Presented with such a statement, the Board is obligated to remand the appeal to obtain an adequate medical opinion from an examiner with the requisite knowledge and expertise.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board observes that the Veteran likely receives regular relevant medical treatment for his service-connected disabilities; however, pertinent records of his VA care, dated from August 2012, have not been associated with the claims folder and are not available via the Virtual VA system.  Under the law, VA must attempt to obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand attempts to obtain these records should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must undertake appropriate efforts to obtain the Veteran's Vet Center psychiatric treatment records, generated from January 2004 and November 2004 and since January 2005, being mindful that such records are deemed to be constructive before VA.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In the event the Vet Center fails to reply, the AMC/RO must inform the Veteran and provide him the opportunity to obtain the records or provide any other records in his possession.  All development efforts should be in writing and associated with the claims folder. 

2.  The AMC/RO should obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) hearing impairment; (II) tinnitus; (III) right leg shell fragment wound; and (IV) acquired psychiatric conditions, dated since August 2012.  Any negative response should be in writing and associated with the claims folder.

3.  After associating all outstanding records and lay statements with the claims file, the AMC/RO should schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner, to include the April 2012 VA examination report.  All tests deemed appropriate by the examiner should be performed.  The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on his social and occupational impairment related to his psychiatric disability.  

The examiner is requested to specifically diagnose all psychiatric pathology, specifically ruling-out or confirming cognitive impairment diagnosis.  Then, as to each condition other than posttraumatic stress disorder (PTSD), if any are diagnosed, opine whether it is at least as likely as not that it:

(a) was caused by military service; 

(b) had its onset during military service or within one year of separation; 

(c) was caused by any service-connected disability(ies), specifically including PTSD, and psychiatric medication(s); and 

(d) was aggravated by any service-connected disability(ies), specifically including PTSD, and psychiatric medication(s).  

Thereafter, the examiner must specifically state whether, it is at least as likely as not that, without taking into account his age, the Veteran has been precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) due to the impairment caused (I) solely by his psychiatric disability; or (II) by the aggregate of his service-connected disabilities.  

In providing the requested opinions, the examiner must acknowledge and discuss (i) the Veteran's report of symptomatology; (ii) the April 2012, December 2010 and April 2009 VA examinations; and any medical evidence deemed pertinent.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions must be supported with a complete rationale and set forth in a legible report. 

4.  Finally, the AMC/RO should readjudicate the present appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


